Citation Nr: 1236755	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to February 1982 and from April 1986 until retiring in August 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for Type II (i.e., adult-onset) Diabetes Mellitus.

In July 2012, as support for this claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which decided the claim and certified the appeal to the Board.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

While recently testifying during his July 2012 hearing before the Board, the Veteran maintained that he had several early (prodromal) symptoms of diabetes during his military service and within one year of his retirement from service, although it was not actually first diagnosed until a relatively short time later, in 2005, some 3 years after his retirement from the military.  These early symptoms included 20-pound weight loss, frequent urination (usually about three to four times a night), and often weakness, shakiness (jittery), and sweating whenever he missed a meal.  See Board hearing transcript, pp. 3-4.  He further testified that he had elevated glucose levels or triglycerides during service and that, during the years since service, a physician has looked back at his medical records and told him that he has been diabetic for "quite a while", so seemingly dating back to his service.  

He also stated that, once he was diagnosed, the leader of one of his nutritional classes agreed and also told him that he had been diabetic for quite some time.  Id., at 4.

In other testimony during his hearing, he insisted that the VA compensation examiner who provided a negative medical nexus opinion in January 2009 only had considered one instance of an elevated blood glucose reading during the Veteran's military service, in December 2001, when in actuality he had multiple elevated blood glucose readings in service - including as reflected on a service treatment record (STR) dated April 3, 2001, and a pre-retirement examination in June 2002.

While it is true the STRs do not show an actual diagnosis of diabetes, they do show that in September 1988 the Veteran was seen for complaints of lightheadedness and dizziness of a week-and-a-half duration.  He stated that he only felt better if he had something with sugar like candy or soda.  He also complained that he was thirsty a lot.  It was noted there was a strong family history of diabetes.  The assessment was dizziness of unknown etiology.  A random glucose tolerance test was planned.  However, no further testing ended up being performed.  A previous random glucose reading in March 1988 was reportedly 58 mg/dL, and a fasting glucose reading was 74 mg/dL.

Glucose testing in September 1981 and March 1992 was reportedly negative.

A November 2000 treatment record, however, so also from during his service, notes the Veteran reportedly had a positive history of diabetes but had "never been screened."  He agreed to follow up.  However, no further testing from that time is shown.

The Board therefore is unable to find any elevated blood glucose reading from April 3, 2001 in the STRs, as the Veteran's representative alleged during the hearing is in these records.  There is a treatment record with that date but no corresponding laboratory tests or studies are shown.

In December 2001, a glucose lab study showed a glucose reading of 129 mg/dl.  It was noted there was no history of diabetes.  It was further noted that a provisional diagnosis of diabetes is given, however, when the fasting glucose is greater than or equal to 126 mg/dL.  The assessment was slightly elevated glucose.

The Veteran had a pre-retirement examination in June 2002.  His glucose reading was 121.  His fasting glucose was 104.  He retired from the military in August 2002.

A December 2002 treatment record notes that his glucose was 108 some two months earlier, in October 2002.  He stated that he felt thirsty and that his feet hurt.

A record from Wilford Hall Medical Center dated in September 2004 shows a questionable history of elevated glucose readings.  An October 2004 record shows an assessment of diabetes mellitus.  In December 2005, his fasting blood sugar readings were found to be consistent with a diagnosis of diabetes mellitus.

As already alluded to, he since has had a VA compensation examination concerning this claim in January 2009 for a medical nexus opinion regarding the etiology and likely time of onset of his Type II Diabetes Mellitus - specifically in relation to whether it was during or since his military service.  The examiner noted that the STRs contained a finding in December 2001 of slightly elevated glucose of 129 with a hemoglobin A1c of 5.0 (normal).  The Veteran stated that while he was in the military he was told he was "slightly diabetic", but that it was not until 2005 that he was ultimately given the diagnosis of diabetes.  The examiner observed the Veteran had a normal hemoglobin A1c in December 2001, less than one year prior to his release from active service and that this normal hemoglobin A1c was indicative that his glucose levels were more likely than not under normal control.  The examiner further noted that the single, elevated, glucose level noted in December 2001 might have been either a single lab anomaly or indicative of the Veteran's tendency toward diabetes.  However, given the normal hemoglobin A1c, the diagnosis of diabetes could not be made and, therefore, no diagnosis of diabetes could be given during his time in service.  The examiner thus found that, without the diagnosis at that time, the present diagnosis of diabetes cannot be attributed to diabetes in service.

The VA examiner's opinion in January 2009 is unacceptable, however, because he apparently primarily relied merely on the fact that there was no actual diagnosis of diabetes during the Veteran's service as reason for concluding his present diabetes is unrelated to his military service and did not originate in service.  But VA regulations do not require a diagnosis in service as a prerequisite or predicate to granting service connection.  See 38 C.F.R. § 3.303(d) (Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.).  In fact, if there was already a diagnosis of diabetes in service, VA would not need to obtain a medical nexus opinion since diabetes is a chronic (i.e., permanent) disease, per se, and since it therefore also would be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the one-year presumptive period following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Moreover, if there was this diagnosis in service or within this one-year presumptive period following service, it therefore logically would follow that any later diagnosis of this condition after service were merely continuations of it.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (finding that when the record contains both in-service and 
post-service diagnoses of a chronic disorder, no medical opinion as to etiology is necessary to grant service connection).  Thus, the rationale that the Veteran's diabetes mellitus is unrelated to his military service because there was no diagnosis in service is not acceptable and cannot be relied on to deny the Veteran's claim.

The examiner also did not give any credence to the Veteran's competent and credible complaints of having experienced continuous symptoms (e.g., dizziness relieved by eating especially sugar, excessive thirst, 20-pound weight loss, and frequent urination) both during and since his military service.  The essence of 38 C.F.R. § 3.303(b), another avenue for establishing entitlement to service connection, is continuous symptoms, not continuous treatment for the symptoms.  

And, generally speaking, the Board cannot determine that lay evidence - including regarding continuous symptoms during and since service - lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, the STRs are actually consistent with the Veteran's lay statements and hearing testimony, as it was noted as early as September 1988 that he was experiencing dizziness relieved by eating sugar and excessive thirst.  He correctly observes that the only relevant finding the VA examiner noted in the STRs was the elevated glucose reading in December 2001 of 129.  At that time it was noted that the a fasting glucose reading higher than 126 was within the parameters of a provisional diagnosis of diabetes mellitus, but the VA examiner indicated this might have been an anomaly, even though the Veteran was later, in fact, diagnosed with diabetes mellitus.  A separate Lackland Air Force Base medical record addressing his blood pressure, in addition to a glucose reading of 129, notes an assessment of probable diabetes mellitus in December 2001.  He also had elevated glucose readings during his pre-retirement examination in June 2002, although that was non-fasting.  In December 2002, so just a few months after his retirement from the military and well within the one-year presumptive period for the initial manifestation of his diabetes to the required minimum compensable degree, he again complained that he felt thirsty and that his feet were hurting.  Therefore, as the VA compensation examiner apparently did not consider all relevant lay and medical evidence before disassociating the Veteran's eventual diagnosis of diabetes from his military service, the Board cannot rely on this opinion in making a determination in this case.  Indeed, it is incumbent on the Board to request additional medical comment on this determinative issue of etiology and time of onset of the diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or notify the claimant why one cannot or will not be provided).


Accordingly, this claim for diabetes is REMANDED for the following additional development and consideration:

1.  If the Veteran has received any further evaluation or treatment for his diabetes at the Wilford Hall Medical Center since February 2012, then obtain these additional records.

Document all efforts to obtain these or any other outstanding records, and make as many attempts as are necessary according to who has custody of the records, that is, depending on whether they are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Also, as he attested to while testifying under oath during his recent July 2012 hearing before the Board, ask that he identify or submit any records he has or that could be obtained confirming that a doctor and nutritionist have told him that he has been diabetic for "quite a while", so presumably dating back to his military service.  See Board hearing transcript, p. 4.  Also ask that he submit the treatment record dated April 3, 2001, noting the elevated blood glucose reading of 129 mg/dL, about which he also testified during his recent hearing, if in his personal possession.  See id., at p.6.  


3.  Thereafter, if still available, have the VA compensation examiner that evaluated the Veteran in January 2009 submit additional comment (supplemental opinion) concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's Type II Diabetes Mellitus either incepted during his military service from June 1978 to February 1982 and from April 1986 until retiring in August 2002, or within the one-year presumptive period following his retirement, so meaning by August 2003 - especially given that he claims to have experienced several relevant symptoms (early or prodromal indications) of diabetes while in service and during the immediately ensuing years, including a 20-pound weight loss, dizziness relieved only by eating something with high sugar content, elevated triglycerides, and frequent urination.  Consider also that his STRs document that in September 1988 he complained of dizziness relieved by eating sugar, and excessive thirst, that his elevated glucose readings in December 2001 reportedly were within the parameters of a provisional diagnosis of diabetes mellitus, also his glucose readings during his June 2002 pre-retirement examination, and his complaints a relatively short time later, in December 2002, of feeling thirsty and of his feet hurting, in addition to any other relevant evidence obtained on remand.

If, for whatever reason, this examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, it may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the necessary additional comment may be provided just with review of the claims files.

It is imperative that whoever is designated to provide this additional comment discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

4.  Ensure the examiner responded to the questions posed and considered the evidence mentioned.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim in light of this and any other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


